Citation Nr: 1002954	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-25 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral ankle 
disabilities.  

3.  Entitlement to service connection for bilateral knee 
disabilities.  

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran honorably served on active duty from June 1953 to 
June 1955.  The Veteran had additional Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004, February 2005, and June 2006 
rating decisions of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for post-traumatic stress 
disorder (PTSD), hearing loss, and tinnitus, and denied the 
Veteran's claims of entitlement to service connection for 
back, knee, and ankle disabilities, to include as not having 
received new and material evidence to reopen the claims.  The 
Veteran filed timely appeals with respect to the evaluation 
of his service-connected hearing loss, and the denial of this 
back, knee and ankle claims.  The Veteran also claimed that 
he should have been awarded an effective date earlier than 
December 24, 2002, for his service-connected PTSD, hearing 
loss, and tinnitus.

In June 2007, the Veteran testified at a hearing before Board 
at the local regional office.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file. 

In February 2008, the Board denied entitlement to an 
effective date earlier than December 24, 2002 for the awards 
of service connection for PTSD, hearing loss, and tinnitus, 
and granted the Veteran's application to reopen the claims of 
service connection for a back disability, a bilateral ankle 
disability, and a bilateral knee disability.  The issues of 
service connection on the merits for back, ankle, and knee 
disabilities, as well as entitlement to a compensable rating 
for hearing loss, were remanded for additional development 
and adjudication.  These issues have now been returned to the 
Board for further review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence of record preponderates against a 
finding that the claimed back, bilateral ankle, and bilateral 
knee disabilities had their onset in service or within one 
year of service; nor may such conditions be presumed to be 
the result of the Veteran's active military service.  

3.  The service-connected hearing loss is not shown to be 
productive of worse than level IV hearing acuity in the left 
ear, and II hearing acuity in the right ear at any time 
during the appeal period.


CONCLUSIONS OF LAW

1.  The medical evidence of record preponderates against a 
finding that the claimed back, bilateral ankle, and bilateral 
knee disabilities had their onset in service or within one 
year of service; nor may such conditions be presumed to be 
the result of the Veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for the assignment of a compensable rating 
for the service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in February 2003, June, November, and 
December 2004, January 2005, March 2006, and May and August 
2008, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if a claim is allowed.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In addition, the Board notes that June 2004 and January 2005 
RO letters addressed the information and evidence necessary 
to reopen the Veteran's ankle, back, and knee claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen 
a previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  The Veteran's claims were reopened in the February 
2008 Board decision, and remanded for further development.  
Those claims are now back to the Board for appellate 
adjudication.

Here, the Board notes that VA in some cases provided full 
VCAA notice with respect to the Veteran's claims after the 
initial decision.  While the notice provided was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the certification of the 
Veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the Veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims files consists of the Veteran's service records, post-
service treatment records and reports, VA examinations, the 
Veteran's testimony before the Board, and written statements 
submitted by the Veteran and his representative in support of 
the claims.  The Board also notes that this matter has been 
remanded for additional development, as above noted, to 
include additional VA examinations in connection with the 
claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection for back, knees, and ankles.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110,  1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has back, knee, 
and ankle disabilities that are the result of his active 
service.  Specifically, the Veteran reports that he injured 
his back, knees, and ankles, when an airplane that he was 
riding in crashed in July 1954.  There were no fatalities, 
but the Veteran reported that he and another crew member 
crawled out of a hatch on the left side of the plane and 
jumped from a height of approximately 15 feet.  Other crew 
members  escaped down the stairs.  The Veteran indicated that 
he was seen at the hospital afterwards and was given Tylenol.  
He stated that no x-rays were taken and he was cleared for 
immediate return to duty.  

The Veteran's service treatment records indicate that he was 
seen in July and December 1953 for ankle sprains.  The July 
treatment note indicates that he was seen for the right 
ankle.  The December treatment note indicated that the 
Veteran was playing basketball and, after jumping up after 
the ball, twisted his ankle on landing.  July 1953 x-rays 
were noted to be negative, but a second note indicated 
possible chip fracture.  An additional x-ray dated in 
December 1953 was noted to be normal.  There is no indication 
in the service treatment records of any back or knee 
disability, and there is no reference to treatment after a 
plane crash in service.  The Veteran's separation examination 
dated in June 1955 indicated that the Veteran was normal in 
all respects. 

After service, the earliest treatment records indicate 
treatment for anxiety in December 1961.  This treatment 
report noted a July 1954 plane wreck.  The next medical 
records in the Veteran's file date to 1979 and 1980 and 
regard the Veteran's heart condition.  After this, the 
Veteran's medical records indicate the presence of other 
disabilities, including lumbar spine stenosis and lumbar disc 
disease, osteoarthritis of the knees, and bilateral ankle 
internal derangement. The Veteran has been noted to have 
undergone medial meniscectomy of the left knee and lateral 
meniscectomy and baker's cyst excision of the right knee.  In 
more recent medical records, the Veteran has been noted to 
have gouty arthritis.  

In order to determine whether the Veteran has back, knee, and 
ankle disabilities that are related to his military service, 
the Veteran was afforded a VA examination dated in July 2009.  
The examiner indicated that the Veteran's claims file had 
been extensively reviewed in connection with the examination 
and report.   The examiner noted the Veteran's service and 
medical history, to include the Veteran's reported history of 
jumping 15 feet from an aircraft after a crash in 1954.  The 
Veteran reported that he saw Dr. Kety for his back, knees, 
and ankles, but the examiner noted that this could not be 
verified by the medical records.  Rather, the examiner noted 
that the Veteran had been seen in December 1961 with 
complaints of anxiety.  The Veteran also reported seeing a 
chiropractor in the 1970s for his back.  The examiner 
indicated that the Veteran reported denying any injuries to 
his back and found that the Veteran's claims file was silent 
for back pain until 1996.  While the Veteran reported chronic 
back pain since the aircraft accident in service, the 
examiner indicated that the record did not show any visits 
for the back.  The Veteran reported current symptoms of 
chronic dull achy pain with flare-ups three times per day 
lasting one to two hours.  The Veteran indicated that the 
pain is associated with chronic pain, tingling, numbness that 
radiates to his legs.  He also reported some loss of bladder 
and bowel control.  With respect to the Veteran's knees, the 
examiner noted the Veteran's service treatment records were 
silent with respect to treatment for his knees.  The Veteran 
was noted to have right knee surgery in April 1972 with 
follow-up surgery in November 1972.  The Veteran had a basal 
cyst removed in January 1973.  He had a left knee 
meniscectomy in 1974 with repeat left knee surgery several 
months later.  The Veteran had total knee prosthesis in 
December 2004.  The Veteran reported current symptoms of 
chronic pain and swelling with flare-ups three times a day in 
his right knee.  The left knee was noted to have intermittent 
pain that is dull and achy, with no swelling, locking, or 
giving way since the December 2004 operation.  With respect 
to the Veteran's ankles, the examiner noted a sprained right 
ankle in July 1953 and a sprained left ankle in December 
1953.  X-rays were noted to be essentially negative, but the 
examiner indicated that the records may have noted a 
questionable chip fracture of the right ankle.  After 
service, the examiner noted that the Veteran's claims file 
was silent for ankle complaints until 2000.  Subsequent 
treatment records show complaints of ankle pain with MRI 
indicating possible foreign loose body in his left ankle.  
The Veteran reported chronic pain with intermittent swelling 
approximately two to three times per month.  

After examination, the Veteran was diagnosed with lumbar 
spine with degenerative disc disease and degenerative joint 
disease with subjective radiculopathy  with objective finding 
of decreased sensation to pinprick and vibration in both 
lower limbs.  The Veteran was also diagnosed with bilateral 
ankle with bilateral calcaneal spurs, current x-ray 
unremarkable with previous MRI report of a left ankle 
ossicle.  Finally, the Veteran was diagnosed with 
degenerative arthritis of the bilateral knees status post 
left knee total prosthesis.  

With respect to whether the Veteran's diagnosed disabilities 
are related to his military service, the examiner stated that 
"after reviewing his C-file thoroughly and examining the 
Veteran, it is this examiner's opinion that the arthritic 
changes noted in his lumbar spine, knees, and heel spurs of 
his ankles is less likely than not related to his military 
service or injury.  There was a lack of continuity of care or 
chronicity of care.  Military service is also less likely 
than not aggravated any of the above conditions.  He was 
noted to have a normal examination on 06/02/55 prior to being 
released from service.  His arthritic changes and being seen 
for his back dated back until it first began appearing in 
1996 in his C-file and his knee conditions beginning in 1970 
after an injury from a fall and the pain in his ankle 
documentation begins around 2004.  It is this examiner's 
opinion that arthritic changes are a process of aging and it 
is less likely that his military service would have 
aggravated these changes.  In regards to the opinion of 
whether or not his arthiritic changes were present within one 
year of Veteran's service, x-rays taken while he was in the 
service did not indicate any fracture or arthritic changes, 
the earliest x-rays and there is no indication in his C-file 
of any arthritic changes within one year of separation  from 
the service.  In fact, his C-file is silent for information 
from musculoskeletal complaints until 1970."

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.  While the Veteran was noted to have a 
history of ankle sprains in service, the July 2009 VA 
examiner, who examined the Veteran and his claims file in 
connection with his claims, did not associate the Veteran's 
current ankle disabilities with his military service.  In 
addition, while the Veteran has current back and knee 
disabilities, the examiner found that these disabilities also 
were not related to the Veteran's military service, to 
include the aircraft accident in 1954.  In this regard, the 
Board notes that the Veteran's 1955 separation examination 
indicted that the Veteran was normal at that time, and there 
is no medical evidence in the Veteran's claims file 
indicating treatment for or diagnosis of the claimed 
disabilities within one year of service.  The Veteran's 
disabilities did not appear until many years after service, 
and were indicated by the examiner to be a process of aging 
that was not likely aggravated by his military service.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has back, knee, and 
ankle disabilities that are the result of his military 
service.  The Veteran , however, is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

On these facts, the preponderance of the objective medical 
evidence of record is against these claims.  Therefore, the 
benefit of the doubt doctrine is not for application herein, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increase rating for hearing loss.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran's hearing loss is currently rated 
as noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing based on a combination of the percent 
of speech discrimination and pure tone threshold average.  
38 C.F.R. § 4.85(b).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (a).  In addition, when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (b).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will generally be assigned a 
Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists of audiological 
evaluations dated in August 2003, October 2003, June 2004, 
May 2008, and May 2009.  

The August 2003 examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
65
n/a
65
LEFT
15
30
65
n/a
75

The Veteran's speech audiometry revealed speech recognition 
ability of 92% for the right ear, and 84% for the left ear.  
Without the reading at 3000 Hz, this indicates approximately 
level I hearing in the right ear and level II hearing in the 
left ear.

The October 2003 examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
70
70
LEFT
30
40
65
70
75

The Veteran's speech audiometry revealed speech recognition 
ability of 84% for the right ear, and 92% for the left ear.  
This indicates level II hearing in the right ear and level I 
hearing in the left ear.

The June 2004 examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
65
55
LEFT
25
25
60
70
65

The Veteran's speech audiometry revealed speech recognition 
ability of 94% for the right ear, and 94% for the left ear.  
This indicates level I hearing in the right ear and level I 
hearing in the left ear.

The May 2008 examination revealed maximum pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
65
65
60
LEFT
25
30
65
70
65

The Veteran's speech audiometry revealed speech recognition 
ability of 84% for the right ear, and 76% for the left ear.  
This indicates level II hearing in the right ear and level IV 
hearing in the left ear.

The May 2009 examination revealed maximum pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
60
LEFT
25
35
60
70
65

The Veteran's speech audiometry revealed speech recognition 
ability of 84% for the right ear, and 76% for the left ear.  
This indicates level II hearing in the right ear and level IV 
hearing in the left ear.

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran has at most 
level IV hearing in the left ear and level II hearing in the 
right ear.  Under 38 C.F.R. § 4.85, this evaluation warrants 
a noncompensable rating for the Veteran's hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of the 
foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted.  

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability. Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable due to his service-connected disabilities. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 60 percent 
disabling, with his highest single evaluation at 50 percent 
disabling.  And the Veteran 's medical records do not 
indicate that he is otherwise unemployable due to his 
service-connected disabilities. 








	(CONTINUED ON NEXT PAGE)




In this regard, the Board notes that the July 2009 VA 
examiner noted that the Veteran reported being unemployed 
since 1979 secondary to nonservice-connected coronary artery 
disease.

Therefore, the Board finds that no further consideration of a 
TDIU is warranted. 


ORDER

Service connection for a back disability is denied.  

Service connection for bilateral ankle disabilities is 
denied.  

Service connection for bilateral knee disabilities is denied.  

A compensable evaluation for hearing loss is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


